Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 1 of 21 PageID# 3100




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division

  GAVIN GRIMM,

       Plaintiff,

  v.                                        Case No. 4:15-cv-54

  GLOUCESTER COUNTY SCHOOL
  BOARD,

       Defendant.

                     REPLY BRIEF IN SUPPORT OF GLOUCESTER COUNTY
                    SCHOOL BOARD’S MOTION FOR SUMMARY JUDGMENT




  David P. Corrigan (VSB 26341)
  Jeremy D. Capps (VSB No. 43909)
  George A. Somerville (VSB No. 22419)
  Harman, Claytor, Corrigan & Wellman
  P.O. Box 70280
  Richmond, Virginia 23255
  804-747-5200 - Phone
  804-747-6085 - Fax
  dcorrigan@hccw.com
  jcapps@hccw.com
  gsomerville@hccw.com
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 2 of 21 PageID# 3101




                                                                 Table of Contents

  I.       Introduction ............................................................................................................................. 1

  II.           Law and Argument .............................................................................................................. 2

        A. With the absence of expert and medical evidence, Grimm cannot prove a sex stereotype
        theory of liability under Title IX or the Equal Protection Clause. .............................................. 2

        B. The School Board’s Policy does not discriminate on the basis of sex................................. 5

           1.      The School Board’s Policy complies with Title IX. ........................................................ 5

           2. The legislative history and other evidence of legislative intent confirm the
           straightforward, plain language, “binary” meaning of the statutory language, “on the basis
           of sex.” ..................................................................................................................................... 6

           3. The Department of Education’s implementing regulations are consistent with the
           statute. ...................................................................................................................................... 8

        C.         The School Board’s Policy does not violate the Equal Protection Clause. .................... 10

        D.         Grimm’s new birth certificate does not establish a Title IX or Equal Protection claim. 12

        E. Grimm’s “pretext” argument and numerous others are based on distortions of arguments
        presented by the Board. ............................................................................................................. 15

        F. If “sex” were equated with “gender identity,” Title IX and its regulations would be invalid
        for lack of clear notice. .............................................................................................................. 17

  III.          Conclusion ......................................................................................................................... 18
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 3 of 21 PageID# 3102




                                             I. Introduction
         From the beginning, the Gloucester County School Board (“School Board”) has treated

  Gavin Grimm (“Grimm”) with respect and attempted to accommodate Grimm’s gender identity

  based on Grimm’s assertions to School staff. Grimm’s bare allegations, however, are no longer

  sufficient to prove that the School Board violated his rights under Title IX and the Equal

  Protection Clause. The School Board enacted a restroom policy that is consistent with Title IX

  and the Constitution to address the interests and privacy concerns of all students.

         Grimm’s opposition to the School Board’s motion for summary judgment conflates

  whether school districts, as a matter of social policy, should permit transgender students to use

  the restroom consistent with their expressed gender identity with whether the School Board has

  violated Grimm’s rights under Title IX and the Equal Protection Clause by providing separate

  restrooms based on physiological and anatomical differences between boys and girls, along with

  single stall restrooms for every student. In doing so, Grimm ignores the underlying allegations

  and basis for his legal challenge to the School Board’s policy – that the use of the boys’

  restrooms at school was part of “medically necessary treatment” for gender dysphoria. ECF

  Doc. 1 ¶ 2; ECF Doc. 113 ¶ 1-2; ECF Doc. 177 ¶¶ 1, 2, 21, 38. That is because Grimm did not

  present expert evidence in this case that he was diagnosed with gender dysphoria, that it was

  medically necessary for him to use the boys’ restroom, that being provided with a single-stall

  restroom that was available for all students to use adversely impacted his gender dysphoria, or

  that he is a boy. Grimm’s opposition brief confirms that there is no genuine issue of fact in this

  case that precludes summary judgment in the School Board’s favor.




                                                   1
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 4 of 21 PageID# 3103




                                         II. Law and Argument
  A.     With the absence of expert and medical evidence, Grimm cannot prove a sex
         stereotype theory of liability under Title IX or the Equal Protection Clause.

         Grimm contends that the School Board’s restroom policy discriminates against him

  “because he is transgender.” ECF Doc. 201, p. 15. Grimm asserts that summary judgment

  should be denied, because his claims of discrimination on the basis of transgender status are

  actionable under a gender stereotyping theory. ECF Doc. 201, p. 9. Yet, to prove a gender

  stereotyping theory, Grimm must establish that he is a boy and that the School Board

  discriminated based on discriminatory stereotypes.          Grimm, however, now ignores the

  allegations in his Complaint, Amended Complaint and Second Amended Complaint in an effort

  to shoehorn his claims into case law largely decided at the motion to dismiss stage.

         Grimm has premised his discrimination claims on the allegations that he was “diagnosed

  by medical professionals as having Gender Dysphoria, which is a serious medical condition

  characterized by clinically significant distress,” and that a “critical element” of “medically

  necessary treatment” for gender dysphoria is the need to use the boys’ restroom at school. ECF

  Doc. 8, ¶ 2-3; ECF Doc. 113, ¶¶ 1-2, 37, 40, ECF Doc. 177, ¶¶ 1, 2, 21, 38, 42. According to

  Grimm, he requested to use the boys’ restroom to alleviate his distress associated with gender

  dysphoria. ECF Doc. 8, ¶¶ 15, 20, 22-24; ECF Doc. 113, ¶¶ 20-21, ECF Doc. 177, ¶¶ 22-23, 25.

  Grimm alleged that using the girls’ restroom would cause severe psychological distress and be

  incompatible with his medically necessary treatment for gender dysphoria. ECF Doc. 8, ¶ 46;

  ECF Doc. 113, ¶ 28.

          Grimm, however, has not offered medical, mental health, or expert testimony to prove

  that Grimm is a boy or that he has been diagnosed with gender dysphoria. Grimm also has not

  designated a mental health expert, treating or retained, to offer testimony that the use of the boys’



                                                   2
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 5 of 21 PageID# 3104




  restroom was a medical necessity for Grimm. See e.g., Plaintiff’s Expert Witness Identification.

  Additionally, Grimm has not offered medical or expert testimony to prove the effects of gender

  dysphoria on Grimm or that the use of a single-stall restroom, restroom in the nurse’s office, or a

  staff restroom adversely affected his alleged gender dysphoria. 1 Indeed, the expert that Grimm

  did proffer, Dr. Penn, is not a mental health provider, has never diagnosed anyone with gender

  dysphoria, and does not express any opinions specific to Grimm. Penn, 11:4-11.

         Grimm’s expert did testify, however, that using the boys’ restroom at school is just one

  component of an overall social transitioning care plan. Even where a transgender student is not

  permitted to use the restroom consistent with his expressed gender identity, there are other

  methods of social transition that can be used to help treat gender dysphoria. Penn, 70:18-71:4.

  Moreover, the “standards of care” that Grimm’s expert, and “every major medical and

  mental health professional organization,” relies on “to eliminate the clinically significant

  distress by helping boys who are transgender to live as boys,” do not address the use of a

  transgender student’s use of restrooms at school.

         Neither the WPATH standards of care nor the Endocrine Society guidelines has a

  standard of care related to the use of restrooms by transgender students at school. Penn,

  66:21-67:2, 68:15-21; see also Penn, 63:8-65:19. Simply stated, Grimm does not present expert

  testimony to support his claims of gender identity, gender dysphoria, or the medical necessity to

  use the boys’ restroom at school. See also ECF Doc. 200, pp. 19-22.



  1
    On brief, Grimm disavows the allegations in his Complaints and now claims that his request for
  relief is “not based on the Board’s refusal to facilitate his treatment plan or on the Board’s
  exacerbation of his gender dysphoria … His claims are based on the physical pain and
  discomfort of being unable to use the restroom and “the deprivation of personal dignity…” ECF
  Doc. 201, p. 16. Not only does this directly contradict his pleadings, this theory is not supported
  by expert testimony either.



                                                  3
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 6 of 21 PageID# 3105




         Despite the allegations in this case, after the close of discovery, Grimm is left with his

  bare assertion that he was born a girl and now identifies as a boy. Grimm admits on brief that

  there is no factual dispute that he was born with female genital and reproductive organs, issued a

  birth certificate listing his sex as female, and enrolled in high school as a girl. Grimm does not

  have intersex characteristics. 2 Grimm, 112:19-20. Indeed, Grimm used the female restrooms

  during his freshman year in high school. Grimm, 89:14-20. The fact that Grimm underwent

  chest-reconstruction surgery does not change the underlying issue with his case – Grimm has not

  offered sufficient expert evidence to prove that he is a boy for purposes of Title IX or the Equal

  Protection Clause. The surgery did not create any biological changes in Grimm, nor did it

  complete gender reassignment. Penn, 78:8-80:1.

         Grimm can no longer rely on his allegations in his pleadings, nor can he rely on this

  Court’s opinion based on those allegations.       Grimm had to come forward with admissible

  evidence to support his gender stereotyping theory. Yet, Grimm has not offered expert testimony

  to establish that he is a boy or that he was subject to sex stereotyping discrimination on the basis

  of his sex in violation of Title IX and the Equal Protection Clause. Instead, the evidence shows

  that the School Board’s policy rejects classifying students based on whether they meet any

  stereotypical notion of maleness or femaleness. The policy designates multiple-stall restrooms

  based on physiology, period—regardless of how “masculine” or “feminine” a boy or girl looks,

  acts, talks, dresses, or styles their hair. Far from violating Price Waterhouse, the Board’s policy

  is the opposite of the kind of sex stereotyping prohibited by that decision. See, e.g., Etsitty v.

  Utah Transit Auth., 502 F.3d 1215, 1224 (10th Cir. 2007) (concluding that Price Waterhouse



  2
   Thus, this ends the speculation as to how the School Board’s policy might apply to individuals
  with intersex characteristics. That concern is not a factual issue in this case.



                                                   4
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 7 of 21 PageID# 3106




  does not require “employers to allow biological males to use women’s restrooms,” because

  “[u]se of a restroom designated for the opposite sex does not constitute a mere failure to conform

  to sex stereotypes”).

         Under these facts, the School Board’s restroom policy does not discriminate based upon

  sex stereotypes and, in fact, does not take sex stereotypes into consideration. The School Board

  is entitled to summary judgment on Grimm’s claims.

  B.     The School Board’s Policy does not discriminate on the basis of sex.

         1.      The School Board’s Policy complies with Title IX.

         Notwithstanding the evidentiary deficiencies, Grimm’s case cannot escape that Title IX

  only prohibits discrimination under an education program or activity “on the basis of sex”– not

  on the basis of “gender” or “gender identity.” 20 U.S.C. § 1681(a). Grimm now asserts on brief

  that “this case is not about the definition of ‘sex,’” but is about the meaning of discrimination

  “on the basis of sex.” ECF Doc. 201, p. 10. Grimm’s attempt to change the meaning of Title IX

  cannot be read so narrowly.

         Grimm’s emphasis on the word “discrimination” does not obscure that the only

  “discrimination” that falls within the statute is discrimination “on the basis of sex.” 3 Sex has to


  3
    Grimm cites Fabian v. Hosp. of Cent. Conn., 172 F. Supp. 3d 509, 527 (D. Conn. 2016), a Title
  VII case, for the proposition that “‘discrimination on the basis of gender stereotypes, or on the
  basis of being transgender, or intersex, or sexually indeterminate, constitutes discrimination on
  the basis of the properties or characteristics typically manifested in sum as male and female—
  and that discrimination is literally discrimination ‘because of sex.’” ECF Doc. 201, pp. 10-11.
  Fabian is based on interpretation of “Title VII’s prohibition of discrimination ‘because of sex’ to
  include discrimination on the basis of factors that are sufficiently ‘related to sex or [that] ha[ve]
  something to do with sex.’ … Discrimination against transgender people because they are
  transgender people, by that reading, is quite literally discrimination ‘because of sex.’” 172
  F.Supp.3d at 525, quoting Ulane v. Eastern Airlines, Inc., 581 F. Supp. 821, 822 (N.D. Ill.1983),
  rev’d, 742 F.2d 1081 (7th Cir. 1984). That interpretation transparently distorts the statutory
  language in an effort to generate support for a preordained conclusion.
                                                                                     (footnote continued)


                                                   5
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 8 of 21 PageID# 3107




  be defined in order to determine whether there is discrimination on the “basis of sex.” The word

  “sex” in 2019, no less than in 1972, has a plain, simple, straightforward, and well understood

  meaning that refers to the anatomical, physiological, and even biological differences between

  males and females.

           2.     The legislative history and other evidence of legislative intent confirm the
                  straightforward, plain language, “binary” meaning of the statutory language,
                  “on the basis of sex.”

           Grimm does not dispute “the Board’s litany of dictionary definitions” of the term “sex.”

  ECF Doc. 201, p. 11. Further, Grimm does not deny the clear message of the dictionaries – that

  anatomical and physiological characteristics are a criterion for distinguishing men from women,

  male from female, one sex from the other. 4          Indeed, both experts in this case agree that

  anatomical and physiological differences are appropriate criteria for distinguishing boys and

  girls.

           Yet, Grimm states that the Board relies on “its own assumptions about legislative intent”

  to determine the meaning of “sex” under Title IX. ECF Doc. 201, p. 11. That is a curious

  description of the Board’s straightforward presentation of the legislative history of Title IX.

  That history unambiguously shows that Congress employed and intended that Title IX be

  interpreted consistently with what was the universal understanding that “sex” as a binary term

  encompassing the anatomical and physiological distinctions between men and women.




  4
   Grimm does argue that the “plain meaning” of the statutory language extends far beyond what
  Congress intended or any person who was aware of its enactment would have understood. See
  ECF Doc. 201, p. 11. That is simply an unreasoned and unexplained denial of reality, calling to
  mind Humpty Dumpty’s “rather scornful” declaration that “[w]hen I use a word … it means just
  what I choose it to mean – neither more nor less.” E.g., Rector v. Approved Federal Savings
  Bank, 265 F.3d 248, 254 n.2 (4th Cir. 2001) (King, J., dissenting) (citation omitted).



                                                   6
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 9 of 21 PageID# 3108




           Grimm also argues that legislative intent is not relevant to the reach of Title IX and the

  definition of “sex.” ECF Doc. 201, pp. 11-12. That, however, is not the law. “[W]here

  Congress has made its intent clear, ‘[courts] must give effect to that intent.’” Miller v. French,

  530 U.S. 327, 336 (2000), quoting Sinclair Refining Co. v. Atkinson, 370 U.S. 195, 215 (1962).

  Indeed, “[t]he purpose of statutory interpretation is ‘to try to determine congressional intent.’”

  Federal Energy Regulatory Comm’n v. Powhatan Energy Fund, LLC, 286 F.Supp.3d 751, 758

  (E.D. Va. 2017), quoting Dole v. United Steelworkers of America, 494 U.S. 26, 35 (1990). See

  also, e.g., Broughman v. Carver, 624 F.3d 670, 674 (4th Cir. 2010) (“Our objective in all cases of

  statutory interpretation is ‘to ascertain and implement the intent of Congress.’”) (citation

  omitted); Sierra Club v. United States Army Corps of Engineers, 909 F.3d 635, 645 (4th Cir.

  2018):

           In interpreting a statute, the “cardinal rule ... is that the intent of [Congress] is to
           be given effect.” … To ascertain congressional intent, we first “determine
           whether the language at issue has a plain and unambiguous meaning.” … When
           considering the plain meaning of the statutory language, we also “must consider
           the context in which the statutory words are used because ... we read statutes as a
           whole.” … If the statute is unambiguous, “our inquiry into Congress’ intent is at
           an end, for if the language is plain and the statutory scheme is coherent and
           consistent, we need not inquire further.” … We also look to a statute’s legislative
           history as further evidence of congressional intent. [Citations omitted.]

           And while the plain meaning of statutory language frequently is the best guide to the

  legislators’ intent, as it is here, one of “two extremely narrow exceptions to the Plain Meaning

  Rule…. applies when literal application of the statutory language at issue produces an outcome

  that is demonstrably at odds with clearly expressed congressional intent to the contrary.”

  Hillman v. I.R.S., 263 F.3d 338, 342 (4th Cir. 2001) (citation omitted). The Court need not

  consider that exception in this case, however, because all indicators of Congress’ intent – the

  plain, unambiguous meaning of the statutory language, its context, and the legislative history –

  point to the same clear interpretation, that the word “sex” refers to the differences between male


                                                      7
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 10 of 21 PageID# 3109




  and female, based on the anatomical, physiological, and biological differences between the

  sexes.

           “Gender,” on the other hand, is a “‘societal construct’ that encompasses how a ‘society

  defines what male or female is within a certain cultural context.’” Doe v. Boyertown Area

  School District, 897 F.3d 518, 522 (3rd Cir. 2018), petition for cert. pending, No. 18-658. And

  “gender identity” refers to a person’s “deeply felt, inherent sense of one’s gender” (ECF Doc.

  177, ¶ 20). As this case illustrates, a person’s concept or understanding of his or her gender or

  gender identity may differ from his or her sex, but it does not alter the statutory language of Title

  IX, which only prohibits discrimination “on the basis of sex” and not “on the basis of gender

  identity” or “transgender status.”

           3.     The Department of Education’s implementing regulations are consistent with
                  the statute.

           The statutory language is unambiguous, so it is not necessary to consult the regulations

  for purposes of interpreting Title IX. Cf., e.g., Chevron, U.S.A., Inc. v. Natural Resources

  Defense Council, Inc., 467 U.S. 837, 842-43 (1984) (“If the intent of Congress is clear, that is the

  end of the matter; for the court, as well as the agency, must give effect to the unambiguously

  expressed intent of Congress.” But “if the statute is silent or ambiguous with respect to the

  specific issue, the question for the court is whether the agency’s answer is based on a permissible

  construction of the statute.”) (see, e.g., Carlton & Harris Chiropractic, Inc. v. PDR Network,

  LLC, 883 F.3d 459, 469-70 (4th Cir. 2018)). Under either a “step one” or a “step two” analysis,




                                                   8
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 11 of 21 PageID# 3110




  however, the result is the same. The regulations, like the statute, employ a “binary,” two-sex

  meaning of the words “on the basis of sex” in the statute. 5

         The same interpretation is compelled by what Grimm calls the “Restroom Regulation,”

  34 C.F.R. § 106.33. ECF Doc. 201, p. 22. That regulation provides that “[a] recipient may

  provide separate toilet, locker room, and shower facilities on the basis of sex, but such facilities

  provided for students of one sex shall be comparable to such facilities provided for students of

  the other sex.” (Emphasis added.) Use of the definite article “the” in the highlighted phrase

  permits no interpretation other than a binary, two-sex reading of the regulation. Similar language

  is found in other related regulations. 6 In short, the Department’s regulations consistently employ

  an unambiguously “binary” understanding of the statutory term “sex” – consistently with “the



  5
    See 34 C.F.R. § 106.21 (recipient of Federal financial assistance “may make pre-admission
  inquiry as to the sex of an applicant … only if such inquiry is made equally of such applicants
  of both sexes ….”; 34 C.F.R. § 106.17 (a “transition plan” must state “whether the educational
  institution or administratively separate unit admits students of both sexes …”); 34 C.F.R.
  § 106.2; 34 C.F.R. § 106.41 (“A recipient which operates or sponsors interscholastic,
  intercollegiate, club or intramural athletics shall provide equal athletic opportunity for members
  of both sexes.”).

  6
    See 34 C.F.R. § 106.31 (an educational institution may administer … scholarships … restricted
  to members of one sex, … only if it also “makes available reasonable opportunities for similar
  studies for members of the other sex.”); 34 C.F.R. § 106.32 (housing provided … provided “to
  students of one sex, when compared to that provided to students of the other sex …”); 34 C.F.R.
  § 106.37 (in providing financial assistance to its students, a recipient shall not treat “persons of
  one sex differently from persons of the other sex with regard to marital or parental status.”); 34
  C.F.R. § 106.41 (“where a recipient operates or sponsors a team in a particular sport for members
  of one sex but operates or sponsors no such team for members of the other sex, and athletic
  opportunities for members of that sex have previously been limited, members of the excluded sex
  must be allowed to try-out for the team offered unless the sport involved is a contact sport.”); 34
  C.F.R. § 106.58 (state or local law may not impose “prohibitions or limits upon employment of
  members of one sex which are not imposed upon members of the other sex …” (All emphases
  added.) Cf. ECF Doc. 201, p. 25 (“the regulation must be interpreted within ‘the broader context
  of the statute or regulation as a whole’”) (citation omitted).




                                                   9
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 12 of 21 PageID# 3111




  ‘then-universal understanding …’ during the passage of Title IX and the promulgation of

  § 106.33.” ECF Doc. 148, p. 16.

          Grimm argues, however, that the “Restroom Regulation,” is ineffective, because it “does

  not state that the statute’s ban on sex-based discrimination ‘shall not apply’ to restrooms.” ECF

  Doc. 201, pp. 22-23. That argument is circular. It assumes the conclusion – that the “ban on

  sex-based discrimination” applies to restrooms. Yet, the regulation makes clear that schools

  such as Gloucester are permitted to have sex segregated restrooms. Grimm’s logic would

  eviscerate the regulation. 7

  C.      The School Board’s Policy does not violate the Equal Protection Clause.

          Not only is the School Board entitled to summary judgment as a result of Grimm’s failure

  of proof, the School Board’s policy satisfies constitutional scrutiny. Grimm’s argument rises or

  falls on his claim that “discrimination against transgender individuals is subject to heightened

  scrutiny under the Equal Protection Clause.” ECF Doc. 201, p. 27, citing ECF Doc. 148, pp.

  25-26. The Board respectfully submits that for the reasons stated in its Brief in Support of its

  Motion for Summary Judgment at pages 32-33, this Court should reconsider the reasoning and

  conclusion of its May 22, 2018, Order and hold that heightened scrutiny does not apply. Neither

  the United States Supreme Court nor the Fourth Circuit has recognized transgender status as a

  suspect classification under the Equal Protection Clause, and the Supreme Court has admonished

  7
    This is particularly true where Grimm now attempts to prove his case of discrimination without
  expert testimony, thus in essence stating that an expression of gender identity is sufficient to
  invalidate the School Board’s provision of sex segregated restrooms. Further, perhaps in an
  attempt to hedge his bets, Grimm mischaracterizes the “Restroom Regulation” as requiring that a
  school that “establish[es] sex-separated restrooms” (which of course are well-nigh universal)
  “must provide access to ‘comparable’ restrooms for all students.” Plaintiff’s Opposition at 23
  (emphasis added). The regulation does not say that. It mandates that “facilities provided for
  students of one sex shall be comparable to such facilities provided for students of the other sex.”
  (emphasis added).



                                                  10
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 13 of 21 PageID# 3112




  lower courts not to create new suspect classifications. See City of Cleburne v. Cleburne Living

  Ctr., 473 U.S. 432, 441 (1985).

         In addition, this Court previously reasoned in part that “‘transgender status is

  immutable.” ECF Doc. 148, page 26, quoting M.A.B. v. Bd. of Educ. of Talbot Cty., 286

  F.Supp.3d 704, 720-21 (D. Md. 2018). That is at best a disputed material fact. Dr. Van Meter,

  the School Board’s expert, testified that scientific evidence shows that 80%-95% of pre-pubertal

  children with gender identity disorder come to identify with their biological sex by late

  adolescence and that the vast majority of boys and girls with gender identity disorder identify

  with their biological sex by the time they emerge from puberty to adulthood, through either

  watchful waiting or family and individual counseling. Van Meter Report, ¶¶ 29, 30, 33; Van

  Meter, 81:4-83:2. At this point, those are undisputed facts, as Grimm has offered nothing to

  contradict them.    With such a high rate of “desistance,” transgender status cannot be

  characterized as “immutable.”

         The rational basis standard therefore should be applied. It is satisfied as discussed in

  ECF Doc. 196, pp. 34-37. In fact, Grimm offers no argument to the contrary.

         Even if a higher degree of “scrutiny” applied, the School Board’s policy is fully justified

  and should be upheld. See ECF Doc. 196, pp. 39-40. Grimm argues that the Board has not

  submitted “sufficient evidence to create … a triable issue of fact” with respect to whether its




                                                 11
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 14 of 21 PageID# 3113




  policy survives intermediate scrutiny. 8 Yet, Grimm is compelled to go on at great length – pages

  28-33 of his Response – in an effort to prove that negative. 9

            Grimm’s arguments distort the School Board’s arguments and policies. Indeed, Grimm

  argues that the School Board has not introduced any evidence to support its conclusion that its

  policy protects “student privacy related to nudity.” ECF Doc. 201, p. 1. If there is any room for

  common sense in this case, the School Board’s policy separating children’s restroom use based

  on their most private anatomical features, where they perform what are universally recognized as

  private biological functions, is clearly substantially related to protection of those children’s

  privacy. Indeed, Grimm recognized this when he told school administrators that he only wanted

  to use the boys’ restroom if the stall had a door. Collins, 55:14-57:21.

  D.        Grimm’s new birth certificate does not establish a Title IX or Equal Protection
            claim.

            Grimm has created an inaccurate narrative to characterize the School Board’s restroom

  policy.     Contrary to Grimm’s assertion, the School Board’s policy of providing separate

  restrooms for boys and girls is based on students’ physiology and anatomy. The School Board
  8
    The parties agree to the applicable standard: a policy survives “heightened” or “intermediate”
  scrutiny if it serves “important governmental objectives” and the means employed are
  “substantially related” to the achievement of those objectives.

  9
    Grimm asserts on brief that the School Board’s arguments in support of summary judgment on
  Grimm’s Equal Protection claim “blatantly contradict prior assertions of counsel” concerning
  privacy interests in locker rooms, because “the Board once again talks about how allowing Gavin
  to use the boys’ restrooms would threaten students’ privacy interests in locker rooms,” citing to
  Def.’s Mem. 27. ECF Doc. 201, pp. 28-30, 32. The passage that Grimm refers to in the School
  Board’s brief relates to the School Board’s arguments concerning the definition of sex and the
  implementation of § 106.33 under Title IX – not argument on the privacy interests associated
  with the restroom policy under Grimm’s Equal Protection claim. The School Board did not
  invoke privacy issues related to locker room use in response to Grimm’s Equal Protection claim.
  ECF Doc. 196, pp. 38-40. Seemingly, Grimm has intentionally mischaracterized the School
  Board’s position on these issues. The same is true with respect to Grimm’s mention of sports
  and the Virginia High School League. ECF Doc. 201, p. 31.



                                                   12
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 15 of 21 PageID# 3114




  testified that although there is not a set process or procedure, the School Board relies on social

  norms, binary sexes, and students using the restroom that corresponds to their physiological

  sex. Andersen, 14:8-15:9, 16:15-21.

           While the School Board accepts a student’s birth certificate as evidence of determining a

  student’s physiology when the student enrolls in school, there has never been a conflict between

  a birth certificate and the student’s physiological sex. This case is the only time there has been a

  conflict between those concepts. Andersen, 14:8-15:9, 16:15-21. Grimm’s attempt to establish a

  Title IX and Equal Protection claim based on the birth certificate that was issued during Grimm’s

  senior year in high school does not change the evidentiary analysis in this case.

           Grimm’s principal argument appears to be that the state Circuit Court’s order directing

  the State Registrar to amend Grimm’s birth certificate is not subject to collateral attack under

  Virginia law (citing Hicks v. Mellis, 275 Va. 213, 219-20 (2008)) and is entitled to full faith and

  credit in this Court under 28 U.S.C. § 1738. ECF Doc. 201, p. 21. 10 That argument misses the

  point.

           Grimm’s amended birth certificate does not change Grimm’s physiological and

  anatomical sex – which remains female. While Grimm had chest reconstruction surgery, it did

  not create any biological changes in Grimm. Instead, it is only a physical change. Penn, 78:8-

  12. There is no evidence in the record to suggest that Grimm has completed surgical gender

  reassignment, and to that extent, Grimm remains biologically and anatomically female. Penn,

  78:8-12; 79:19-80:1; Grimm, 118:7-12. Thus, while Grimm was enrolled in Gloucester High


  10
      Grimm also states that his mother “testified that she gave the Gloucester High School
  counseling department an original copy of the birth certificate with a raised seal.” ECF Doc. 2-1,
  p. 21, citing Deirdre Grimm Decl. ¶ 27, ECF No. 187 at 5-6. Mrs. Grimm’s declaration does not
  say that.



                                                  13
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 16 of 21 PageID# 3115




  School, the School Board was aware that Grimm remained physiologically and anatomically a

  female.

            Moreover, the undisputed facts establish that the birth certificate Grimm provided was

  not issued in conformity with Virginia law. See ECF Doc. 196, pp. 43-45. According to

  Grimm’s expert, Grimm did not have a “surgical gender reassignment procedure” and Grimm

  still has female genitalia and reproductive organs in place. Penn, 78:19-79:15; 79:19-80:1. The

  School Board declined to revise Grimm’s official school transcript, because the information that

  Grimm provided was at odds with the process and procedures outlined by Virginia law and the

  Virginia Administrative Code to amend a birth certificate. Additionally, the birth certificate

  provided was stamped void and not “amended.” Andersen, 65:8-66:1; GCSB 04247. 11

            Grimm relies on this Court’s holding that the language of 20 U.S.C. § 1221(d) “makes

  clear that FERPA does not preclude a suit pursuant to Title IX.”          ECF Doc. 176, p. 2.

  Respectfully, that does not address the School Board’s argument. The question is not whether

  FERPA provides the sole remedy for a student seeking an amendment of his records or precludes

  a suit pursuant to Title IX.     The question is whether a student may bypass an available

  administrative remedy and proceed directly to a federal court with a challenge to a school

  board’s refusal to grant such an amendment.

            The School Board offered Grimm the opportunity to submit additional materials and have

  a hearing on whether his records should be changed. Indeed, Grimm’s counsel received a letter

  stating, “Please feel free to submit additional materials, and, of course, [Grimm] has the

  right under school policy JO, see page 8 Correction of Education Records, to a hearing to



  11For purposes of brevity, the School Board incorporates its arguments set out in its opposition
  to Grimm’s motion for summary judgment at ECF Doc. 200, pp. 23-27.



                                                  14
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 17 of 21 PageID# 3116




  challenge the information believed to be ‘inaccurate, misleading or in violation of the

  student’s rights.’ I look forward to hearing further from you.” Grimm did not request a

  hearing on the School Board’s denial of his request to have his transcript changed, either while

  he was a student at Gloucester High School or after his graduation in the spring of 2017. ECF

  Doc. 171-1; Andersen Declaration.

         The decision of an educational agency or institution, after a hearing upholding a refusal

  to amend a record, is reviewable, as stated in the Board’s Summary Judgment Brief at 46. A

  student presumably may assert that the refusal constitutes a Title IX violation, if that argument is

  preserved in the administrative proceeding. Grimm cites Gonzaga University v. Doe, 536 U.S.

  273, 287 (2002), as contradicting the authorities cited in the Board’s Summary Judgment Brief,

  but Gonzaga does no such thing. The Supreme Court held only that FERPA’s nondisclosure

  provisions create no rights enforceable in a suit for damages under 42 U.S.C. § 1983. Id. at

  287-90. That holding does not speak in any way to the reviewability of an administrative

  agency’s decision not to grant a request for amendment of a student’s records.

  E.     Grimm’s “pretext” argument and numerous others are based on distortions of
         arguments presented by the Board.

         Grimm argues that a trier of fact could conclude that the Board’s stated reasons for its

  restroom policy are pretextual, “based on its shifting and internally inconsistent arguments

  regarding Gavin’s birth certificate,” ECF Doc. 201, p. 5, and more generally that “[a] reasonable

  finder of fact could infer that the Board acted with an invidious motive based on its shifting and

  internally inconsistent arguments.” Id., p 34. Those numerous arguments are diverse and, at

  best, misleading.

         As set out above, the School Board’s 30(b)(6) witness did not testify “that the restroom

  policy defines ‘biological gender’ according to birth certificates, not according to physiology,” as


                                                  15
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 18 of 21 PageID# 3117




  stated by Grimm on brief. ECF Doc. 201, p. 17. The School Board has consistently applied its

  restroom policy on the basis of physiological and anatomical sex. Andersen, 14:8-15:9, 16:15-

  21; Clemons, 69:3-8, 70:4-5. Grimm’s arguments are a distortion of the record. The School

  Board incorporates its response to Grimm’s motion for summary judgment to address this point.

  ECF Doc. 200, pp. 23-24.

         Similarly, the School Board’s arguments “based on physiology” are not “internally

  inconsistent” as Grimm asserts. ECF Doc. 201, p. 18. The evidence in this case establishes that

  Grimm has not been diagnosed with intersex characteristics, was born with female genitalia, and

  has not completed gender reassignment surgery. Grimm has not put forth expert testimony to

  establish that he is a boy, the extent of his medical treatment, or that he suffers from gender

  dysphoria. Grimm cannot rely on general assertions concerning transgender individuals to prove

  a case of discrimination against him by the School Board. 12

         Further, the Board has neither “offered shifting [nor] contradictory reasons” for declining

  to accept Grimm’s revised birth certificate nor “contradict[ed] itself … in its brief in support of

  summary judgment.” ECF Doc. 201, pp. 19-20. The School Board has explained why it has not

  changed Grimm’s school records in counsel’s letter of January 18, 2017, in the Rule 30(b)(6)

  deposition, in its Summary Judgment Brief at pp. 7-8, 43-45, and in its opposition to Grimm’s


  12
     Grimm’s assertion that a fact finder could infer discriminatory animus on the part of the
  School Board based on the testimony of the School Board’s expert witness, Dr. Van Meter, as
  supporting a possible inference of “animus” is remarkable. ECF Doc. 21, p. 5. Even assuming,
  for the purpose of argument, that Dr. Van Meter’s expert opinions with respect to the medical
  and social undesirability of encouraging children and adolescents to claim a gender identity at
  odds with their natural (anatomical, chromosomal, biological) sex are somehow tainted, Grimm
  has not articulated any mechanism by which those opinions can be attributed to the School Board
  itself. That is especially true when it is recognized that the School Board adopted the policy
  challenged in this case in December 2014, that it declined Grimm’s request for an amended
  transcript in February 2019, and Dr. Van Meter’s deposition was taken in March 2019.



                                                  16
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 19 of 21 PageID# 3118




  motion for summary judgment at pp. 12, 13, 14, and 23-27. While the School Board’s 30(b)(6)

  witness testified that it was not within the “purview” of the School Board to determine whether

  the medical procedures that Grimm had undergone were sufficient to change his gender marker

  on his birth certificate under Virginia law, that does not foreclose the argument that Grimm has

  not satisfied the requirements of Virginia law sufficient to impose liability on the School Board

  under Title IX or the Equal Protection Clause, nor does it foreclose the argument that the School

  Board is aware that Grimm remained physiologically and anatomically a female. Indeed, Grimm

  has not offered expert testimony, retained or treating, to satisfy his burden.

  F.     If “sex” were equated with “gender identity,” Title IX and its regulations would be
         invalid for lack of clear notice.

         Title IX is a Spending Clause statute. Davis v. Monroe County Bd. of Ed., 526 U. S. 629,

  640 (1999). Respectfully, this Court has not yet fully considered the implications of that fact. It

  has made only a summary ruling, in its Order entered May 22, 2018, at page 20 n.11 (ECF Doc.

  148), that the statute need not “explicitly refer to discrimination against transgender students to

  fulfill the notice requirements under Pennhurst State School & Hospital v. Halderman, 451 U.S.

  1 (1981),” because

         Title IX funding recipients “have been on notice that they could be subjected to
         private suits for intentional sex discrimination under Title IX since 1979,” when
         the Supreme Court decided Cannon v. University of Chicago, 441 U.S. 677, 691
         (1979), and “have been put on notice by the fact that … cases since Cannon …
         have consistently interpreted Title IX’s private cause of action broadly to
         encompass diverse forms of intentional sex discrimination.”

  Id.

         That analysis does not confront the fact that this is a Spending Clause argument. But

  more importantly, it disregards the thrust of the Board’s position – that at the time the Board both

  accepted federal funds and enacted the policy that is challenged in this case, it could not possibly



                                                   17
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 20 of 21 PageID# 3119




  have known or anticipated that Title IX or its regulations might somehow be interpreted as

  treating “gender identity” or “transgender status” as synonymous with the statutory term “sex,”

  and therefore it could not possibly have voluntarily and knowingly accepted federal funds with

  that condition attached. See Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291,

  296 (2006). “States cannot knowingly accept conditions of which they are ‘unaware’ or which

  they are ‘unable to ascertain.’” Id. (citation omitted). The Court therefore

         must view [Title IX] from the perspective of a state official who is engaged in the
         process of deciding whether the State should accept [Title IX] funds and the
         obligations that go with those funds. We must ask whether such a state official
         would clearly understand that one of the obligations of the Act is the obligation to
         [admit transgender students to the restrooms of their choice]. In other words, we
         must ask whether [Title IX] furnishes clear notice regarding the liability at issue
         in this case.

  Id. (emphasis added). Here, Title IX does not provide such notice; and respectfully, the fact that

  an implied right of action was recognized in 1979 and that subsequent cases have interpreted

  Title IX “broadly to encompass diverse forms of intentional sex discrimination” (ECF Doc. 148

  at page 20 n.11) does not compel or even support a contrary answer.


                                             III. Conclusion
         For all of the foregoing reasons, the Gloucester County School Board respectfully

  requests that the Court grant the School Board’s Motion for Summary Judgment.




                                                  18
Case 4:15-cv-00054-AWA-RJK Document 202 Filed 04/15/19 Page 21 of 21 PageID# 3120




                                                      GLOUCESTER COUNTY SCHOOL
                                                      BOARD

                                                      By Counsel




  /s/
  David P. Corrigan (VSB No. 26341)
  Jeremy D. Capps (VSB No. 43909)
  George A. Somerville (VSB No. 22419)
  Attorneys for Gloucester County School Board
  Harman, Claytor, Corrigan & Wellman
  P.O. Box 70280
  Richmond, Virginia 23255
  804-747-5200 - Phone
  804-747-6085 - Fax
  dcorrigan@hccw.com
  jcapps@hccw.com
  gsomerville@hccw.com



                                    CERTIFICATE

         I hereby certify that on the 15th day of April 2019, I filed a copy of the foregoing
  document with the Clerk of the Court using the CM/ECF system, which will automatically send
  a Notice of Electronic Filing to all counsel of record.



                                            /s/
                                            David P. Corrigan (VSB No. 26341)
                                            Jeremy D. Capps (VSB No. 43909)
                                            George A. Somerville (VSB No. 22419)
                                            Attorneys for Gloucester County School Board
                                            Harman, Claytor, Corrigan & Wellman
                                            P.O. Box 70280
                                            Richmond, Virginia 23255
                                            804-747-5200 - Phone
                                            804-747-6085 - Fax
                                            dcorrigan@hccw.com
                                            jcapps@hccw.com
                                            gsomerville@hccw.com



                                                 19
